[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                          FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                            ________________________ ELEVENTH CIRCUIT
                                                                      JAN 21, 2009
                                   No. 08-12548                     THOMAS K. KAHN
                             ________________________                   CLERK


                      D. C. Docket No. 07-00342-CR-T-23MAP

UNITED STATES OF AMERICA,


                                                                     Plaintiff-Appellant,

                                         versus

YOUSSEF SAMIR MEGAHED,

                                                                   Defendant-Appellee.


                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                          _________________________

                                  (January 21, 2009)

Before HULL, WILSON and HILL, Circuit Judges.

PER CURIAM:

      After review and oral argument, we conclude that the Appellant United

States has not shown, at this juncture, reversible error in the district court’s pretrial
rulings as to the particular items of evidence that are the subject of this appeal.

      AFFIRMED.




                                            2